PER CURIAM.
Plaintiff, Fort Pierce Schiffs, Inc., appeals from a declaratory decree entered in favor of defendant, Keith Investments, Inc.
Plaintiff entered into a lease agreement with defendant and went into possession of the premises which constituted part of defendant’s shopping center. Plaintiff notified defendant that it intended to cancel the lease agreement based upon the provision in the lease providing that the shopping center would contain a building area *22of not less than 200,000 square feet on or before October 1, 1964.
Plaintiff brought this proceeding under F.S.A. § 87.01 for a declaratory decree as to its rights under the lease.
The trial court heard the testimony of witnesses, examined'the exhibits, and carefully considered the issues raised. A careful examination of the record discloses no reversible error. Cohen v. Plymouth Cordage Company, Fla.App.1966, 188 So.2d 2.
Affirmed.
SMITH, C. J., and ANDREWS and WALDEN, TJ., concur.